UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):September 26, 2013 Frontier Communications Corporation (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-11001 06-0619596 (Commission File Number) (IRS Employer Identification No.) 3 High Ridge Park, Stamford, Connecticut (Address of principal executive offices) (Zip Code) (203) 614-5600 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events The information set forth in the press release issued by Frontier Communications Corporation on September 26, 2013, attached hereto as Exhibit 99.1, is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits (d)Exhibits Press Release of Frontier Communications Corporation released on September 26, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FRONTIER COMMUNICATIONS CORPORATION Date:September 27, 2013 By:/s/ Susana D’Emic Susana D’Emic Senior Vice President and Controller
